 ASSOCIATED MACHINEAssociated Machine and International Association ofMachinists and Aerospace Workers, AFL-CIO.Case 32-CA-538724 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 6 February 1984 Administrative Law JudgeWilliam L. Schmidt issued the attached decision.The Respondent filed exceptions and a supportingbrief. The General Counsel filed a response to theRespondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AssociatedMachine, Santa Clara, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.This matter was heard on October 18, 1983, at Campbell,California. The case was initiated by a charge filedagainst Associated Machine (the Respondent) on April 4by the International Association of Machinists and Aero-space Workers, AFL-CIO (IAM). The formal proceed-ing is based on a complaint issued on May 17 by the Re-gional Director for Region 32 of the National Labor Re-lations Board on behalf of the General Counsel of theBoard which alleges that the Respondent violated Sec-tion 8(a)(l) and (5) of the National Labor Relations Act,by unilaterally reducing employee wages. On September26, an amendment to the complaint issued alleging theRespondent made other unilateral changes and withdrewits recognition of the Union in violation of SectionI All dates refer to 19R3 if no calendar year is specified271 NLRB No. 678(a)(1) and (5) of the Act. The Respondent filed ananswer to the complaint dated June 2 and an answer tothe amendment to the complaint dated October 7, where-in it denied the unlawful conduct alleged.2On the entire record in this matter, my observation ofthe witnesses as they testified at the hearing, and mycareful consideration of the posthearing briefs filed bythe General Counsel and the Respondent, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONRespondent, a California corporation with an officeand place of business in Santa Clara, California, is en-gaged in the manufacture and nonretail sale of machinedmetal parts. During the past 12 months, the Respondentsold and shipped goods or services valued in excess of$50,000 directly to customers located outside the State ofCalifornia. On that basis, the Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. It would effectuate the pur-poses of the Act for the Board to exercise its jurisdictionto resolve the dispute here.II. THE LABOR ORGANIZATION INVOLVEDIAM District Lodge No. 93 (the Union) is a labor or-ganization within the meaning of Section 2(5) of theAct.3II1. THE ALLEGED UNFAIR LABOR PRACTICESA. The PleadingsThe complaint, as amended, alleges that the Respond-ent violated Section 8(a)(1) and (5) of the Act by unlaw-fully: (1) reducing unit employee wages on April 1; (2)dealing directly with unit employees on or about August8 in connection with implementing its "final offer"; and(3) withdrawing recognition from the Union on or aboutSeptember 16. The complaint alleges that the changesdescribed in I and 2, above, were made unilaterally andat a time when no valid impasse had been reached in ne-gotiations.The answer, as amended, denies the alleged unfairlabor practices, including the specific conduct alleged tobe unlawful. In addition, the answer alleges affimativelythat authorized representatives of the Union agreed tothe April 1 wage reduction on the condition that anyfuture wage agreement emerging from the negotiationsthen in progress would be retroactive to April 1. TheRespondent also alleges affirmatively that authorizedrepresentatives of the Union failed to read or examinethe Respondent's bargaining proposals during the perioddescribed in the complaint.2 The document filed on October 7 was also an amendment to its origi-nal answer dated June 2.: The Respondent's answer denied the Union's labor organizationstatus. At the hearing, the Respondent stipulated this issue out of thecase. Otherwise, the Union's status is evident from a bargaining history ot27 years367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Evidence1. Events prior to April 1The Respondent has long operated a job shop in SantaClara, California, where it is engaged in the manufactureof mechanical parts. The Union has represented the Re-spondent's production employees (at the time of thehearing there were about 60 of them) since 1956. Overthe years, the Respondent and the Union have been par-ties to several successive collective-bargaining agree-ments, the most recent agreement being for a term of 3years ending March 31.In late January, the Union served the Respondent witha timely notice to open the then existing agreement forthe purpose of negotiating changes. Enclosed was a listof changes the Union proposed to negotiate which wassomewhat specific as to all items except wages. TheUnion proposed "[s]ubstantial wage increases for all clas-sifications for each year of agreement."Arrangements were made by the parties to meet andnegotiate on March 16. Prior to that meeting, the Re-spondent's president Joseph Schiavo wrote a letter datedMarch 8 to John DeCarli, the Union's business represent-ative who serviced the Respondent's employees, callingattention in general terms to the poor economic condi-tions and increasing competition. Schiavo closed theletter stating that he wanted to "clarify several items" in-cluding specific aspects of the contractual cost-of-livingprovision.At the March 16 meeting, Schiavo and DeCarli servedas the spokespersons but other executives accompaniedSchiavo and some shop employees accompanied De-Carli.4The opening session was typical of the collective-bargaining process; each side articulated desired changesand responded to the arguments for change by the otherside. There is no evidence that the parties progressedtoward either an agreement or a fixed, immutable posi-tion on any subject raised. Arrangements were made fora later meeting and Schiavo agreed to provide the Unionby March 22 with a written list of the proposed changeshe had orally presented at the meeting. DeCarli sought awritten proposal from the Respondent because he plainlyhad been put on the defensive by Schiavo. DeCarli ex-plained that he found himself arguing in front of shopemployees that some of the language changes sought bythe Respondent were unnecessary because, in his view,Respondent was already at liberty to take certain actionswithout the proposed contractual changes. DeCarlithought that his request for a written list of the Respond-ent's proposals would result in "some of that bullshit[being left] out of there."4 Others who regularly attended bargaining sessions on behalf of theRespondent were Roy Evulich. vice president and production manager,and Gene Knowles, quality assurance manager. Clark Souza, the Union'ssteward, regularly attended the bargaining sessions and a variety of em-ployees attended as "observers." Additionally, Clinton Miller, theUnion's directing business representative since January I, attended theApril 4 session and one or two sessions thereafter. Knosvles' primary pur-pose was to maintain notes for the Respondent throughout the bargainingperiod. The notes compiled by Knowles were received into evidence asR. Exh. 2, notwithstanding the shortcomings exposed on cross-examina-tion.DeCarli's expectations were dashed when he receivedthe Respondent's letter dated March 22 containing thespecific changes proposed by the Respondent. With oneexception, the Respondent's proposals were very specif-ic. The Respondent's proposed changes were keyed toparticular contract sections, paragraphs, sentences, andwords, and a copy of the last agreement, highlightedwith a yellow marker, was enclosed to assist in under-standing those portions which would be affected. Theonly change not articulated in detail was that involvingthe health plan. With respect to that fringe benefit, theRespondent advised the Union that "[t]he adjustmentsunder this section, are awaiting additional informationfrom our insurance carrier, upon receipt and confirma-tion, the new plan will be presented at a later date."That was accomplished by March 29 and the Respond-ent forwarded its written health plan proposal to theUnion that day.The Respondent's proposals were clearly significant inscope. For example, except for one minor seniority pro-vision favorable to the Respondent, it sought the elimina-tion of the entire seniority provision. In addition, theMarch 22 proposal called for the elimination of one holi-day (the day after Thanksgiving) and doubling the lengthof service necessary to qualify for holiday pay; a reduc-tion in the amount of vacation pay provided; a reductionin the wage base rate; elimination of certain overtimepay; a broad expansion of the types of work nonunit em-ployees could perform; a reduction in the number ofcost-of-living adjustments to one per year rather than bi-monthly; and a specific prohibition against the collectionof union dues during "normal working hours." By con-trast, in its reopening letter, the Union's proposals includ-ed two additional holidays, an increase in vacation pay,changes in seniority language to protect employees fromlayoffs due to subcontracting, increases in the pensionprovisions, improvements in the sick leave and funeralleave, "substantial wage increases" noted above, and anew provision concerning voluntary plant shutdowns ormoves.After DeCarli reviewed the Respondent's written pro-posal, he concluded that the services of a Federal media-tor would be advisable and so informed Evulich of thatfact by telephone. The Respondent was next contactedby a Federal mediator who advised that the first avail-able meeting date on his calendar was April 4. Accord-ing to Evulich, the Respondent protested the delay. Inan apparent effort by the mediator to accommodate theRespondent, a meeting was scheduled in the afternoon ofMarch 29 at Monterey, California, over 75 miles fromthe plant. However, the Union subsequently requestedthat this distant meeting be postponed and as a conse-quence the mediator rescheduled the meeting for April 4.In a letter dated March 29, Schiavo protested to DeCarliconcerning the delay in negotiations. In particular,Schiavo noted that the Respondent was willing to meetwithout a mediator and chastized the Union for cancel-ing even the March 29 meeting arranged with the media-tor. The final two paragraphs of Schiavo's letter con-cluded:368 ASSOCIATED MACHINESince it would appear that we will be unable toresolve or meet before our present Agreement con-cludes and the fact that you have requested a Medi-ator we must conclude that an impasse has beenmet. Therefore, as of I April 1983, the Companywill remain open and continue to employ those whowish to work but not under the conditions of theold Agreement.As of I April 1983, those, who wish to work,must do so under the conditions proposed in ourcurrent proposal dated 22 March 1983 and amend-ment I dated 29 March 1983, until a new Agree-ment is ratified by both Associated Machine and theUnion.Also on March 31, DeCarli wrote to Schiavo advisingthat the Union had met with its membership to discussthe negotiations and that they had "voted unanimously infavor of extending the present contract beyond theMarch 31, 1983, deadline and have no intent to have awork stoppage of any kind." Apparently this letter washand-carried to the Respondent.Schiavo telephoned the Union's office at approximate-ly 4 p.m. on March 31 and, on learning that DeCarli wasabsent, he spoke to Clint Miller, DeCarli's superior.5Schiavo claims that he informed Miller of his plan to im-plement the Respondent's prior wage proposal on April1 and that Miller agreed that this change was okay aslong as Schiavo was willing to make any wage rateagreed on in subsequent negotiations retroactive to April1. Schiavo said he agreed to do so. Following this con-versation, according to Schiavo, a letter to Miller datedMarch 31 was prepared and Souza was enlisted to hand-carry the letter to the Union's offices. The body of thatletter states:We agree with the local's latest counter proposalwith the exception that the employees will be paidthe wage rates stated in our proposal of March 22,1983, and we will continue to negotiate all other as-pects of the contract.Your response will be required prior to 12:00midnight March 31, 1983.This constitutes our final offer.After 6:00 P.M. call Ray Evulich at [telephonenumber listed].Miller disputed the Respondent's claim that he agreedto the April 1 implementation of any wage proposal. In-stead, Miller testified that he spoke by telephone withSchiavo and Evulich at approximately 4:15 p.m. onMarch 31 because DeCarli was not available to speakwith them when they called the Union's office. Milleracknowledged that they sought his agreement to imple-ment their wage proposal the following day but he re-fused. Miller explained that he refused this request be-cause of general instructions from the IAM prohibitingwage concession agreements without prior approval ands This call was placed from Attorney Sims' office where Schiavo,Evulich, and Knowles had gone to confer with Sims. The evidenceshows that neither Evulich nor Knowles was able to overhear Miller.Sims did not testify.because he, personally, had never agreed to a wage re-duction without the prior approval of the affected em-ployees in the 16-1/2 years he had served as a unionbusiness representative.s Moreover, Miller claimed thathe had never seen a copy of the Respondent's wage pro-posal prior to the March 31 telephone conversation.Miller acknowledged that he was apprised of the Re-spondent's intention to deliver a hand-carried letter tothe Union's office that evening but asserted that he lefthis office before it arrived to attend another meeting.Miller specifically denied the statements attributed tohim by the Respondent's agents which indicated that heassented to the implementation of the wage proposal onApril 1. There is no evidence that Miller responded toSchiavo's March 31 letter by the midnight deadline oreven saw the letter before the morning of April 1.When employees arrived for work on April 1,7theywere provided with a notice containing the new basewage rates and a copy of the Respondent's March 31letter to Miller. The notice distributed at 7 a.m. reads:ASSOCIATED MACHINE HAS MADE ITSFINAL OFFER TO THE UNION PENDINGFURTHER NEGOTIATIONS. IT IS OUR POSI-TION, THAT WE HAVE REACHED AN IM-PASSE, THEREFORE THE FOLLOWINGCONDITIONS WILL PREVAIL.THE SHOP WILL REMAIN OPEN FORTHOSE EMPLOYEES WHO WISH TO WORK.FOR THOSE WHO CONTINUE TO WORK,MUST DO SO UNDER THE PROVISIONS OFASSOCIATED MACHINES PROPOSAL TOTHE UNION DATED 22 MARCH 1983, WITHTHE EXCEPTION THAT THE PRESENTMEDICAL BENEFITS WILL CONTINUE FORA PERIOD OF THIRTY (30) DAYS.ATTACHED IS A COPY OF THE PROPOSEDWAGE RATES AND THE FINAL OFFER TOTHE UNION.The schedule of wage rates attached noted that the an-nounced base rates did not include the premiums paid bythe Respondent. It also specified that the base rates wereprimarily for new hires, and that the "present rates" forjourneymen would remain in effect but there would bean individual review to determine any premium whichwould be paid above the base rate for classificationsbelow journeymen. Unlike the March 22 proposal, nomention was made of a yearly cost-of-living adjustment.In the ensuing days between April I and April 6, theRespondent undertook to review the wage level of allunit employees. In some instances, the employee wagerate was adjusted downward while, in other instances,I Miller further explained that, during his tenure as a business repesen-tative, he had specialized in automotive industry negotiations and hadnever participated in machine shop negotiations, including any negotia-tions, up to that point with the Respondent.I The first of the Respondent's two shifts reports for work at 7 am.The reporting time of the second shift varies from 3:30 to 5:30 p.m. TheRespondent's office staff reports at 8 a.m.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe wage rate was left intact.8By a letter dated April 6,the Respondent furnished the Union with a letter settingforth the new rates for the named employees whosewage rates had been altered. There is no evidence thatthe Union was apprised of the fact that an individualwage review was in progress.Evulich testified that, between 8 and 9 a.m. on April 1,he telephoned Miller because he "wanted to confirm theconversation he [Miller] had with Joe Schiavo on March31." Schiavo, who purportedly entered the conversationtoward the end of this call, testified that Evulich calledMiller on April 1 because "we had no response." Evu-lich testified that Miller responded to his question in thisconversation as to what he should pay the employees onthe following Wednesday by saying: "You pay themwhatever you want to." Evulich claims that Miller toldhim that it would be "illegal for me to confirm anythingin writing." Schiavo testified that Miller "reiterated thatit was okay whatever we paid the employees, so long asit was retroactive to April Ist." Miller had no recollec-tion of a conversation on April 1.'Following Evulich's call to Miller, Respondent distrib-uted (or posted) another notice, signed by Schiavo anddated April 1, to the unit employees stating:CONTACT HAS BEEN MADE THIS DATE,WITH MR. CLINT MILLER OF THE UNIONAND HE HAS REFUSED TO ACKNOWLEDGEASSOCIATED MACHINE'S PROPOSAL OF 31MARCH 1983. [Emphasis added.]WE ARE THEREFORE INFORMING ALLEMPLOYEES WHO CONTINUE TO WORK,THAT THEY DO SO UNDER THE PROVI-SIONS OF ASSOCIATED MACHINE'S PRO-POSAL OF 31 MARCH 1983, WHICH ARE ASFOLLOWS:"WE AGREE WITH THE LOCAL'S LATESTCOUNTER PROPOSAL WITH THE EXCEP-TION THAT THE EMPLOYEES WILL BEPAID THE WAGE RATES STATED IN OURPROPOSAL OF MARCH 22, 1983, AND WEWILL CONTINUE TO NEGOTIATE ALLOTHER ASPECTS OF THE CONTRACT."That same day a second letter was forwarded toMiller. Among other statements, the April I letter pur-ports to quote Miller as having stated during the March31 telephone conversation that "Associated Machinecould pay those wage rates we deemed proper until ne-gotiations have been completed." The letter then contin-ues:I An employee's wage rate consisted of the negotiated "base rate" con-tained in the collective-bargaining agreement plus a "premium" whichthe Respondent elected to pay the employees over and above the con-tract base rate. Actual wage reductions occurred following the employeereviews. Some employees were reduced to levels below the March 31base rate, others were reduced but not below March 31 base rate levels,and yet others (primarily journeymen) were not reduced at all eventhough the base rate was reduced.B Miller's testimony that he spoke to both Schiavo and Evulich indi-cates that he probably confused the March 31 conversation and the AprilI conversation in his mind. Only Schiavo spoke to Miller on March 31while both Schiavo and Evulich spoke to him on April 1.Should you not agree to the above statements, werequest that you respond in writing.Based upon our conversation with you and the beliefthat we are still at impasse, we will post a notice, no-tifying all of our employees, that as a condition offurther employment with the company, they will berequired to work under the requirements of ourProposal of 31 March 1983. [Emphasis added.]2. Other post-April 1 eventsThe second bargaining session was held on April 4.Subsequent bargaining sessions were held on April 7 and15, May 19, June 2 and 17, and August 6 and 7. All theforegoing meetings were presided over by a Federal me-diator. According to DeCarli, the negotiators throughoutbargaining sessions work from written proposals submit-ted by the Respondent.'°DeCarli said that, in the earlysessions following the wage reduction, he told the Feder-al mediator in a separate session that "the Union's arm...was tied behind our backs on account of the wagereduction."There is evidence that, at the April 15 meeting, De-Carli sought a postponement of the bargaining until theNLRB charge (filed April 4) was resolved. On April 21,Schiavo addressed a letter to the mediator explaining thebasis for the Respondent's April 1 wage action. It statesin pertinent part:By reason of this letter, we are informing you thatwe have been in consultation with our Attorney re-garding the changing of Labor Rates on 1 April1983. As you are aware, it was this action thatprompted the Union to file an Unfair Labor Prac-tice charge against Associated Machine.Our Legal Consul [sic] has informed us, that thesteps we have taken in instituting the aforemen-tioned change or the change itself, in his opinionhas not violated any statutes, rules nor has it negat-ed any agreement in his opinion that would causean unfavorable ruling by the N.L.R.B.Therefore, based upon his opinion, Associated Ma-chine will take the position that the change institut-ed was not a unilateral one, based upon a telephoneconversation with Mr. Clint Miller, the Union rep-resentative, on 31 March 1983 [confirmed by letterthe same date to Miller] that the change would gointo effect as of I April 1983. Mr. Miller stated,"We could pay any wage rate we wished to butwould we be willing to make any change negotiatedretroactive to I April 1983," and our response wasyes.Therefore these new rates will remain in effect andshould the Union wish to proceed with the UnfairLabor Practice charge against us, we would still bewilling to meet and continue negotiations until thematter is resolved by the Board.'O There is no dispute about this point. Respondent's claim that theUnion did not read its proposals is rejected even though DeCarli mayhave at some point made a passing remark to that effect.370 ASSOCIATED MACHINERespondent's witnesses claim that Miller neither admit-ted nor denied he consented to the April wage reduc-tions when the issue was raised in bargaining sessions. In-stead, they say he only laughed.Following the June 2 meeting, DeCarli held a meetingwith the unit employees and, according to DeCarli, thesense of shop employees was that there was no purposein continuing to negotiate until the NLRB charges wereresolved. Although there is some indication that DeCarliwas inclined to accede to that desire, Miller apparentlyoverrode any such action. Nevertheless, at the bargain-ing session held on June 17, DeCarli reported this senti-ment."1Schiavo threatened to report to the employeesthat the Union did not want to meet further but the me-diator refused to discontinue negotiations completelyabsent an agreement from both sides to do so. The Re-spondent's letters of May 25 and July 29 also allude tothe fact that DeCarli had sought to defer negotiationsuntil the unfair labor practice charge concerning thewage reduction was resolved. Likewise, Knowles' sum-mary of the August 6 meeting alludes to a statementmade by DeCarli that his membership did not want toproceed with negotiations until after the unfair laborpractice hearing. There is agreement that the negotia-tions from April forward related to nonwage matters.Although the Respondent submitted new proposals tothe Union on May 25 and July 29 and the Union submit-ted a proposal of its own on August 7, it is clear that theparties to these negotiations made little progress towardresolving their differences. Instead, there is evidence thatthe Respondent was hardening its resolve toward theUnion. 1 2Schiavo described the circumstances surrounding theproposal submitted under the cover of the Respondent'sJuly 29 letter. Immediately prior to its preparation, themediator telephoned Schiavo to cancel the meetingscheduled for August I "because we hadn't accom-plished anything in the last three or four meetings, andwe were just jacking around both sides." The mediatortold Schiavo: "If you have a new proposal, why don'tyou just mail it in." The July 29 proposal was in re-sponse to the mediator's suggestion. The cover letter ac-companying the proposal noted that the August I meet-ing had been canceled and it continued by accusing theUnion of dilatory tactics. Next, the letter described theenclosed proposal as the Respondent's "last and finaloffer to the Union." Finally, the Union was advised inthe letter that the "contract will be implemented on 8August 1983" and that "[a]ll employees electing to comeII DeCarli was uncertain in his testimony as to when this occurred.The finding here as to the timing of this event is based on Knowles' sum-mary.12 This conclusion is grounded on the fact that by the time the Re-spondent made its July 29 proposal. it deleted the union-security provi-sion in the old agreement requiring employees hired after the date of anew agreement to become members of the Union on completing the stat-utory 30-day period. In Knowles' summary for July 28 the purpose ofthis change is identified as being "to allow non-union help." However.Schiavo's testimony that the Respondent also altered its proposal on July29 concerning the work jurisdiction provision of the old agreement "toprovide the company with more leeway as to who could do certain"work appears to be simply incorrect if the reference is to the secondparagraph of sec. 2 of the old agreement (Jt. Exh. 16). The Respondent'sMarch 22 proposal (Jt. Exh. 4) requested that change.to work on or after that date will be employed under theterms and conditions of the enclosed proposal."Thereafter, a bargaining session was held on August 6.During this session the Union advised the Respondentthat it desired to tender a proposal the next day. A briefmeeting was held the following day. During that meet-ing, Schiavo informed the Union that it was willing tomeet but there was nothing further to negotiate.tAl-though it appears that the Union distributed its proposal,Schiavo brushed it aside saying that he would have hiscounsel review it. No plans were made for a furthermeeting before adjourning.When employees reported for work on August 8,Schiavo distributed to each of them a notice whichstated that the Union had been notified that the Re-spondent intended to implement its final offer on August8. The notice continues:A MEETING WAS HELD 6 AUGUST 1983WITH THE UNION AND THE COMPANIES[sic] POSITION REMAINS THE SAME.THOSE EMPLOYEES WHO WISH TO CON-TINUE TO WORK, MUST DO SO UNDERTHE CONDITIONS OF THE COMPANIES [sic]LAST OFFER. ATTACHED FOR YOURREVIEW, IS A COPY OF THE AFOREMEN-TIONED OFFER, SPELLING OUT THOSECONDITIONS.THE COMPANY IS SORRY THE RELATION-SHIP HAS DETERIORATED TO THIS POINT,BUT WE BELIEVE THAT WE CANNOT CON-TINUE TO OPERATE UNDER THE OLDCONTRACT, THUS WE ARE IMPLEMENT-ING THIS OFFER AS OF THIS DATE.On August 18, DeCarli wrote to the mediator request-ing further negotiations. Evulich acknowledged that hewas contacted by a mediator for a another session but herefused, informing the mediator there was no point infurther meetings as the Respondent had implemented itsfinal offer. No further bargaining sessions were conduct-ed before the hearing in this case.Evulich distributed a notice to employees on August25, reiterating the fact that employees were providedwith a copy of the new terms of employment on August8 and noting that it was apparent that they had been"found acceptable" because employees had continued towork thereafter. The third paragraph of the notice,signed by Evulich, states:WE MUST AGAIN STATE, THAT THEREWILL BE NO FURTHER NEGOTIATIONSWITH ANY OUTSIDE GROUP. THAT THETERMS AND CONDITIONS SPELLED OUTTO THE EMPLOYEES ON AUGUST 8 1983ARE AND WILL CONTINUE TO BE THECONDITIONS FOR EMPLOYMENT AT ASSO-CIATED MACHINE HEREAFTER.'3 Knowles' notes reflect that Schiavo made a similar statement at theconclusion of the August 6 meeting--371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 16, a further notice was issued by theRespondent to its employees. That notice, signed bySchiavo, reads:THERE CONTINUES TO BE A GREAT DEALOF CONFUSION AS TO ANY RELATIONSHIPTHAT MIGHT OR MIGHT NOT EXIST BE-TWEEN IAM LODGE #504 AND ASSOCIAT-ED MACHINE.TO REMOVE ANY MIS-CONCEPTION [sic],WE ARE REISSUING THE CONDITIONS FOREMPLOYMENT WITH THE COMPANY. ITSHOULD BE NOTED, THAT THESE CONDI-TIONS HAVE BEEN REVISED TO REMOVEALL REFERENCES TO THE UNION. OTHERTHAN THAT, THEY REMAIN BASICALLYTHE SAME AS THE TERMS AND CONDI-TIONS OF EMPLOYMENT GIVEN TO YOUON 8 AUGUST 1983.WE REPEAT, ASSOCIATED MACHINE DOESNOT HAVE A LABOR AGREEMENT WITHANY SOURCE OUTSIDE OF THE COMPANY.THE ONLY AGREEMENT IS THS ONEBETWEEEN THE EMPLOYEES AND THECOMPANY.DeCarli testified that over the years he has been per-mitted to visit the shop approximately once a month forbrief visits with employees for the purpose of servicingthe unit. DeCarli said these visits would usually involvespending 2 or 3 minutes with four or five employees andthat he made it a point to speak with different employeeson each visit. DeCarli testified that, in September, hewent to the shop for this purpose and was requested towait in the outer reception area.14Soon thereafter,Schiavo and Evulich approached DeCarli and told himthat he could not enter the premises because there was"no Union out in that shop."C. ContentionsContrary to the Respondent, the General Counselargues that the unilateral wage reduction implementedon April 1 was unlawful as there was no agreement withthe employees' exclusive bargaining representative to im-plement the reductions or an impasse in bargainingwhich would permit the Respondent to act unilaterally.Anticipating that the Respondent would argue thatMiller had agreed to the wage reduction during theMarch 31 telephone conversation because the Unionfailed to disavow such an agreement, the General Coun-sel contends that such inaction is without meaningwhere, as here, the Union filed an unfair labor practicecharge on the first working day after the April 1 wagedecrease was implemented and thereafter prosecuted thatcharge. In addition, the General Counsel believes thatthe Respondent's March 31 and April 1 letters to theUnion, its April I notice to employees, and the generalcircumstances belie any notion that there was an agree-14 Knowles' notes place the date and time of this visit as September 20,9:45 a.m.ment to implement the March 22 wage proposal. In theGeneral Counsel's view, it is inconsistent for the Re-spondent to now claim that there was an agreement toimplement its March 22 wage proposal on the groundthat there was an agreement with Miller when many ofits own documents on March 31 and April I attempt tojustify this action on the ground that there was a bar-gaining impasse.The General Counsel also argues that the Respond-ent's implementation of its July 29 proposal was unlawfulbecause it was made in absence of "a good faith bargain-ing impasse and through efforts made only in bad faith."Continuing, the General Counsel asserts:Respondent's initial attack of all but one section ofthe contract, its unlawful declaration of impasse andwage reduction, the fact that on key issues of healthplan, wages and holidays, it made no movementfrom its March 22, to its July 29 proposals, and thefact that its last proposal sought the elimination ofthe union security clause, as well as curtailment ofUnion jurisdiction, all established that Respondenthoped to convey a bargaining demeanor that wasadamant and inflexible.Relying on Leigh Lumber Co., 230 NLRB 1122 (1977),and Cartwright Hardware Co., 229 NLRB 781 (1977), theGeneral Counsel argues that the Respondent unlawfullywithdrew recognition of the Union as its employees' ex-clusive representative following the last bargaining ses-sion and engaged in unlawful direct dealing with its em-ployees by distributing its notices of August 8 and 25.The Respondent contends that its implementation ofthe April I wage proposal was justified because Milleragreed that it could be implemented so long as any nego-tiated wage rate was made retroactive to April 1, a con-dition which Schiavo purportedly agreed to in thecourse of his March 31 telephone conversation withMiller. In its posthearing brief, the Respondent makes nocontention that the implementation of the March 22wage proposal was grounded in any manner on a bar-gaining impasse. However, the Respondent does arguethat the implementation of its July 29 proposal onAugust 8 was occasioned by a bargaining impasse whichoccurred after several sessions before a Federal mediator.In support of this argument, the Respondent relies, inpart, on the testimony by Schiavo that by August the ne-gotiations were "going nowhere," by Evulich that nego-tiations had "deteriorated" after the Union filed itscharges in this case, by Knowles that the negotiationswere "worthless," and by Miller that negotiations were"stalled." The Respondent did not address the GeneralCounsel's withdrawal-of-recognition allegation.With respect to any potential backpay remedy, the Re-spondent argues that you "can't rob Peter to pay Paul."In this regard, the Respondent calls attention to the factthat the Respondent is owned in substantial part by anemployee stock ownership plan (ESOP) and that anybackpay remedy here would merely reduce the divi-dends payable to the employees' share in that plan.The Respondent also asserts that this proceeding hasbeen orchestrated by the Union rather than its own em-372 ASSOCIATED MACHINEployees. The Respondent notes that, throughout the bar-gaining process, none of its employees filed any unfairlabor practice charges or any grievances. Similarly, theRespondent observes that its employees voted not tostrike the Respondent and had engaged in no work stop-pages or slowdowns. Finally, the Respondent points outthat as to its journeyman employees they have simplysuffered no wage loss.D. Additional Findings and ConclusionsI find that there is no credible evidence of an agree-ment between Miller and Schiavo, or any other of theRespondent's representatives, justifying the Respondent'sunilateral implementation of its proposed base wage rateson April I and its subsequent reduction of the wage ratesof specific employees pursuant to the review conductedbetween April 1 and April 6. Miller's denial that therewas any such agreement is clearly the more credible andreliable version of the circumstances involved. Thus:1. In his March 29 letter protesting the delay in sched-uling the second session, Schiavo disclosed a predisposi-tion to declare a premature impasse in an attempt to jus-tify the unilateral implementation of the Respondent'sMarch 22 proposal. Schiavo's claim of impasse at thisearly date, simply because the parties were unable to ar-range a second meeting before the contract expired andbecause the Union had sought the services of a Federalmediator, is so clearly meritless that any serious consid-eration of a claimed impasse by April 1 risks accordingsuch a claim undeserved legitimacy. tThis letter ex-poses Respondent to the inference which I have madethat it was seeking an excuse to claim there was a stale-mate justifying unilateral action.2. Schiavo's March 31 letter to Miller-written withinan hour after his telephone conversation with Miller thatday-makes absolutely no reference to any claimedagreement. Instead, that letter is couched in terms of acounteroffer to the Union's letter of the same date advis-ing the Respondent that the employees had voted toextend the old agreement and had no intention of engag-ing in a work stoppage. Indeed, Schiavo's letter even seta midnight deadline for a response and threatens that"[t]his constitutes our final offer." The content and tenorof this letter are simply incompatible with Schiavo's sub-sequent self-serving claim that there was an agreementwith Miller to institute the March 22 wage proposal. It isalso noted that Schiavo's March 31 letter makes no refer-ence to the important condition purportedly attached byi The existence of an impasse is a fact question. The Board summa-rized the meaning of a bargaining impasse in Hi-Way Billboards, 206NLRB 22, 23 (1973) enf. denied on other grounds 500 F.2d 181 (5th Cir.1974):A genuine impasse in negotiations is synonymous with a deadlock:the parties have discussed a subject or subjects in good faith and, de-spite their best efforts to achieve agreement with respect to such,neither party is willing to move from its respective position. Whensuch a deadlock is reached between the parties, the duty to bargainabout the subject matter of the impasse merely becomes dormantuntil changed circumstances indicate that an agreement may he pos-sible.See also Taft Broadcasting Co., 163 NLRB 475, 478 (1967), enfd. 395 F.2d622 (D.C. Cir. 1968). Where, as here, bargaining had proceeded throughonly a single exploratory session, it is evident no impasse-as definedabove-existed Servis Equipment Co., 198 NLRB 266 (1972).Miller that any subsequent wage agreement negotiated bemade retroactive to April 1. To the contrary, Schiavo'slanguage that "we will continue to negotiate all other as-pects of the contract" (emphasis added) is susceptible toan interpretation that the Respondent was foreclosingfurther negotiation of wages.'6It is highly probable thatSchiavo (a successful businessman of over 30 years), thetwo executives who accompanied him while he tele-phoned Miller, and the Respondent's attorney couldhave, collectively, prepared a letter that day which moreclearly specified the terms of any purported March 31agreement Schiavo described from the witness chair. Thefact that they did not do so, until 21 days later in theletter to the Federal mediator, strongly supports the con-clusion that there was no agreement made with Miller onMarch 31.3. The notice distributed to employees at 7 a.m., April1, likewise contains no reference to a purported agree-ment with Miller the previous day. Rather, the contentsof this notice of the Respondent's unilateral action isconsistent with its March 29 and 31 letters in that it as-serts that the basis for Respondent's unilateral action (de-scribed as a "final offer pending further negotiations")was the claimed impasse which had been reached. It isimpossible to believe that the Respondent would haveannounced to its employees as it did in this notice that itsunilateral action resulted from an impasse if, in fact,there had been an agreement with Miller. Moreover, thisnotice announces the implementation of the Respondent'scomplete March 22 proposal-not just the wage rates.Even Schiavo never indicated that there was such abroad agreement with Miller. As this notice was issuedimmediately on April I-even before the office staff ar-rived-it is fair to infer that the Respondent was poisedand prepared to take action of some sort on April I re-gardless of the Union's position.4. The second notice to the employees posted or dis-tributed on April 1 which announced that Miller hadbeen contacted that date and had "refused to acknowl-edge [Respondent's] proposal of 31 March 1983" is infurther writing inconsistent with Schiavo's claim of anagreement. The choice of the words "refused to ac-knowledge" is inherently incompatible with any purport-ed agreement. It is also worthy to note that this April Inotice actually describes the document dispatched to theUnion on the evening of March 31 as a "proposal"rather than a confirmation of some oral understanding-afact which I believe to be self-evident.5. Respondent treated the foregoing documentation asthough it did not exist, making no attempt whatsoever toexplain or clarify the apparent inconsistencies between itand its claim that there was an agreement with Miller.6. Evulich's version of his April I telephone conversa-tion with Miller only produced further ambiguity and in-consistencies. In that conversation, Miller purportedly'i Although the record shows that there were, in fact, no further wagenegotiations after April 1, it appears that the Respondent was nevertested on this point because the Union preferred that the wage issue beresolved by the Board and the mediator preferred to deal with nonwagematters as a means ot progressing toward an agreement since the wageissue was obviously quite volatile after April I373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Evulich that he could pay employees on the ap-proaching Wednesday payday whatever he wanted to, inessence, a blank check to disregard the existing rates.Miller's denial, the length of Miller's experience as abusiness representative, the fact that Miller had not par-ticipated in the March 16 session, and the highly unusualnature of such an authorization persuade me that such aremark-if it were made at all-was made out of extremefrustration at the Respondent's impatience to implementa wage reduction before the completion of the bargain-ing process and not in a tone intended to convey acqui-escence to unspecified wage reductions. Additionally,Evulich's claim that Miller authorized him to pay what-ever he wanted is but another variant of the purportedagreement. The various descriptions of' the terms of thepurported agreement described bylthe Respondent's rep-resentatives tend to strongly support the conclusion thatthere was no agreement at an. And Evulich's claim thatMiller stated in the course of the April I conversationthat it would be against the law for him to confirm theagreement in writing can only be deemed to be a self-serving gloss. Miller's claim that he told the callers fromthe Respondent that it was "agin the law" for him toagree to a wage concession because of the IAM's nation-al policy of not making such concessions without priorapproval is deemed to be a vastly more probable expla-nation of that remark than Evulich's assertion that Millerwas refusing to memorialize a purported agreement be-cause of some unspecified legal impediment.7. The Respondent's April I letter to Miller again reit-erates that Miller "would not accept Associated Ma-chines Proposal [sic] dated as of 31 March 1983" andthat "he refued [sic] to acknowledge in writting [sic] aresponse to this proposal, which we believe, would allowour employees to know the circumstances under whichthey would continue to be employed." Even though theApril I letter claims in the next paragraph that Millerhad stated in the April I telephone conversation that theRespondent "could pay those wages we deemed properuntil negotiations have been completed," the Respondentstill chose not to assert that Miller had conceded the Re-spondent's right to implement a new wage scheme. In-stead, the Respondent claimed that "we are still at im-passe" and for this reason it intended to post a noticesaying, in effect, that it was implementing its March 22wage proposal. The Respondent's continued assertion inits written documents that there was an impasse justify-ing its unilateral action as opposed to a bilateral agree-ment authorizing the important change it made on April1 strongly belies the veracity of its claim of an agree-ment.In my judgment, the foregoing adequately demon-strates that, throughout the period immediately beforeand after the Respondent's action concerning wages onApril 1, it advanced the sham claim that negotiationswere at an impasse, and that subsequently it substitutedin place of this meritless assertion an equally unsupporta-ble claim that Miller had agreed to its April I action. Itis my conclusion in the face of Miller's credible denial ofan agreement and the overwhelming weight of the Re-spondent's documentary evidence that the claimed agree-ment with Miller is nothing other than a deliberate fabri-cation and falsehood designed to mask the unlawfulaction the Respondent had decided to undertake whenthe old agreement expired, regardless of the Union's po-sition.'7Accordingly, I find that the Respondent had nolawful justification for unilaterally reducing employeewages in the first week of April and that it violated Sec-tion 8(a)(1) and (5) of the Act by doing so. NLRB v.Katz, 369 U.S. 736 (1962); Dust-Tex Service, 214 NLRB398 (1974).The evidence also preponderates strongly in favor ofthe General Counsel's allegation that the Respondent'sunilateral action on August 8 was unlawful.8s A bargain-ing impasse sufficient to justify unilateral employeraction to alter the terms and conditions of employmentin accord with proposals previously rejected or not ac-cepted by the employee bargaining representative mustoccur in a context free of any indication that the impasseis the product of unlawful employer conduct. NLRB v.Pacific Grinding Wheel Co., 572 F.2d 1343 (9th Cir.1978); NLRB v. Herman Sausage Co., 275 F.2d 229 (5thCir. 1960); United Contractors, 244 NLRB 72 (1979);Wayne's Dairy, 223 NLRB 260 (1976); Palomar Corp., 192NLRB 592 (1971); Taft Broadcasting, supra at fn. 15. Andsee NLRB v. Crompton-Highland Mills, 337 U.S. 217(1949).By its very nature, it is likely that the Respondent'sunlawful wage reduction in early April would so poisonthe bargaining atmosphere as to preclude any good-faithimpasse especially where, as here, the Respondent stead-fastly refused to rescind that action pending further ne-gotiations. The wage issue here was particularly signifi-cant in view of the Union's general proposal for signifi-cant yearly increases in any new agreement and the Re-spondent's counterdemand for a wage reduction. Anyeffort by the Union to dissuade the Respondent from itsposition, or at least minimize its impact through the bar-gaining process, vanished when the Respondent seizedthe initiative after a single bargaining session by imple-menting its April wage reduction unilaterally. Even as-suming that the Respondent's wage reduction positionwas necessitated by competitive industry conditions as itclaimed, its precipitous April wage reduction precludedthe Union from exploring the legitimacy of those claimsand educating unit employees of any possible need tomake concessions for survival if it was convinced thatthe Respondent needed relief. Likewise, the Union wasdeprived of any opportunity to spread any necessaryeconomic relief over a broader segment of the unit em-ployees. Hence, when the Union returned to the bargain-'I This conclusion also accords with the unconvincing demeanor ofthe Respondent's witnesses while testifying. Evulich and Knowles in par-ticular impressed me as subordinates who were overzealous in their ef-forts to corroborate their superior's claim that there was an agreementstruck on March 31. Knowles' efforts in particular failed to withstandcross-examination. At one point he became so confused that he was re-duced to mumbling to himself in an effort to sort out the obvious incon-sistencies in his testimony.18 This complaint allegation also is cast in terms of "direct dealing"with unit employees. There is no evidence that the Respondent dealtwith employees in any fashion other than notifying them of the unilateralchanges it intended to implement at the time such action was taken. Forthat reason, the analysis here treats this allegation solely from the per-spective of a unilateral change.374 ASSOCIATED MACHINEing table on April 4, its representative status was badlyimpaired.The evidence shows that the sudden wage reductiondid undermine subsequent negotiations. DeCarli told themediator on April 4 that the wage reduction had theeffect of tying the Union's hands behind its back. DeCar-li's demeanor at the April 4 bargaining session was de-scribed by the Respondent's witnesses as that of an angryand hostile person. Evulich said that the April 4 sessionmarked the beginning of the deterioration of negotia-tions. There were discussions about suspending negotia-tions until the Board resolved the April wage reductionissue, a position said to be favored by the affected unitemployees. After the April wage reduction, bargainingabout the wage issue effectively ceased. Schiavo accusedthe Union of misreading employee sentiment and De-Carli felt that the Respondent's claim that there had beenan agreement struck on March 31 between Schiavo andMiller was a bold-faced lie. The Union immediately filedan unfair labor practice charge.In these circumstances, it is concluded that the Aprilwage reduction so undermined the bargaining process asto preclude any legitimate claim that an impasse subse-quently occurred. Accordingly, I find that there was notrue bargaining stalemate by August 8 and that the Re-spondent's further unilateral action on August 8 was alsounlawful as the complaint alleges.As noted, the Respondent offered no argument or jus-tification concerning the General Counsel's allegationthat the Respondent unlawfully withdrew recognition ofthe Union on or about September 16. Even assuming thatthere was a bargaining impasse on August 8, the Re-spondent was not at liberty to withdraw recognition ofthe Union. Newspaper Printing Corp. v. NLRB, 625 F.2d956 (10th Cir. 1980). International Medication Systems,253 NLRB 863 fn. 2 (1980). Following the expiration ofa collective-bargaining agreement, such as happenedhere, there is a rebuttable presumption that the labor or-ganization which was party to the expired agreementcontinues to enjoy the support of a majority of the unitemployees. Cartwright Hardware Co., supra, and the casescited therein at fn. 3.The Respondent offered no evidence to rebut theUnion's presumed majority standing and there are no ob-jective considerations claimed which would warrant anydoubt of the Union's majority status especially in view ofthe Respondent's other unlawful conduct. Lehigh LumberCo., supra. As the Respondent amended its terms andconditions of employment for the unit employees on Sep-tember 16 to delete references to the Union and thereaf-ter refused DeCarli access to the plant to service unitemployees as he had been permitted to do for a numberof years on the ground that there was no union in theshop, I find the evidence sufficient to establish that theRespondent effectively withdrew recognition of theUnion at that time. In the absence of any lawful justifica-tion for doing so, it is concluded that the Respondentthereby violated Section 8(a)(1) and (5) of the Act, as al-leged.The Respondent's other arguments lack merit. Entirelyaside from the fact that the Board's Rules and Regula-tions permit the filing of a charge by any person, the factthat the Union pursued the instant charge should not besurprising where, as here, it has functioned for 27 yearsas the employee representative. Similarly, the argumentthat the remedy here will be akin to robbing "Peter topay Paul" is not entirely accurate. Rather, the remedywill reduce or eliminate the windfall to all participants inthe stock ownership plan which resulted from the Re-spondent's unlawful conduct directed at some of the par-ticipants in that plan. Such a result should not be unex-pected.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, it is recommended that it be or-dered to cease and desist therefrom. As the Respondent'sunfair labor practices were deliberate, serious, andgrounded on false claims which have had the effect oftotally disrupting the bargaining process and deprivingemployees of fundamental rights guaranteed by the Act,I find the Respondent's conduct to be "egregious" withinthe meaning of Hickmott Foods, 242 NLRB 1357 (1979).Accordingly, it is recommended that the Respondent beordered to cease and desist from any other interferencewith employee rights.The General Counsel seeks no extraordinary affirma-tive remedy. Accordingly, it is recommended that theRespondent be ordered to rescind all unlawful changesinstituted in April, on August 8, and on September 16,and restore the wages and all other terms of employmentto those existing on March 31. It is also recommendedthat the Respondent be ordered to make its employeeswhole for any losses they incurred as a result of theaforementioned unilateral changes. Backpay, if any, shallbe computed in the manner set forth in F W. WoolworthCo., 90 NLRB 289 (1950), and interest shall be added tosaid amount in accord with Olympic Medical Corp., 250NLRB 146 (1980), and Florida Steel Corp., 231 NLRB651 (1977). And see generally Isis Plumbing Co., 138NLRB 716 (1962). Any trust fund reimbursements shallbe in accord with Merryweather Optical Co., 240 NLRB1213 (1979). It is further recommended that the Respond-ent be ordered to recognize and bargain, on request, withthe Union as the exclusive representative of its employ-ees in the appropriate historical unit. In order to fully ap-prise employees of their rights under the Act and the Re-spondent's obligations to remedy its unfair labor prac-tices, it is recommended that the Respondent be orderedto post the attached notice to employees for 60 consecu-tive days.375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent is an employer within the meaningof Section 2(2) of the Act, engaged in commerce or abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. At all material times, the Union has been the exclu-sive representative of the Respondent's employees withinthe meaning of Section 9(a) of the Act in the followingappropriate unit:All full-time and regular part-time production em-ployees, including journeyman and apprentice ma-chinists and tool and die makers, specialists, produc-tion inspection employees, production workers,hand deburring employees, janitors and leadermen,employed by Respondent at its Santa Clara, Califor-nia, facility; excluding office clerical employees,draftsmen, foundry employees, pattern shop em-ployees, professional employees, research employ-ees, laboratory employees, time study employees,timekeepers, watchmen, mail employees, office jani-tors, blue print operators, engineers (includingdesign, sales, mechanical, progress and industrial en-gineers), employees covered by collective bargain-ing agreements between the Employer and labor or-ganizations other than District Lodge No. 93,guards, and supervisors as defined in the Act.4. By unilaterally altering the wages, hours, and otherterms and conditions of employment of its employees inthe appropriate unit in early April, on August 8, and onSeptember 16, and by withdrawing recognition of theUnion as the exclusive representative of its employees insaid unit, the Respondent has engaged in, and is engag-ing in, unfair labor practices within the meaning of Sec-tion 8(a)(1) and (5) of the Act.5. The unfair labor practices specified in paragraph 4,above, affect commerce within the meaning of Section2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I make the following recommend-ed'9ORDERThe Respondent, Associated Machine, Santa Clara,California, its officers, agents, successors, and assigns,shallI. Cease and desist from(a) Failing or refusing to recognize and bargain collec-tively, on request, with International Association of Ma-chinists and Aerospace Workers, AFL-CIO concerningthe wages, hours, and other terms and conditions of em-ployment for employees in the following appropriateunit:l' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.All full-time and regular part-time production em-ployees, including journeyman and apprentice ma-chinists and tool and die makers, specialists, produc-tion inspection employees, production workers,hand deburring employees, janitors and leadermen,employed by Respondent at its Santa Clara, Califor-nia, facility; excluding office clerical employees,draftsmen, foundry employees, pattern shop em-ployees, professional employees, research employ-ees, laboratory employees, time study employees,timekeepers, watchmen, mail employees, office jani-tors, blue print operators, engineers (includingdesign, sales, mechanical, progress and industrial en-gineers), employees covered by collective bargain-ing agreements between the Employer and labor or-ganizations other than District Lodge No. 93,guards, and supervisors as defined in the Act.(b) Unilaterally changing the wages, hours, and otherterms and conditions of employment of the employees inthe aforesaid unit without notifying and bargaining withInternational Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 93.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act.(a) Reinstate the wages, hours, and all other terms andconditions of employment which existed when its collec-tive-bargaining agreement with International Associationof Machinists and Aerospace Workers, AFL-CIO, Dis-trict Lodge No. 93, expired on March 31, 1983.(b) Make restitution to employees in the appropriateunit for any losses they incurred by virtue of the unilat-eral implementation of wages, hours, and other termsand conditions of employment different from those con-tained in the agreement which expired on March 31,1983, together with interest, in the manner specified inthe section of this decision entitled "The Remedy."(c) Recognize and, on request, bargain collectivelywith International Association of Machinists and Aero-space Workers, AFL-CIO, District Lodge No. 93, as theexclusive bargaining representative of its employees inthe appropriate unit described above concerning theirwages, hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(d) Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of wages andbenefits accruing to employees under this Order, and toanalyze the amount of backpay due under the terms ofthis Order.(e) Post at its facility in Santa Clara, California, copiesof the attached notice marked "Appendix."20Copies of'o If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-Continued376 ASSOCIATED MACHINEthe notice, on forms provided by the Regional Directorfor Region 32, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives employees theright to organize themselves, to join or assist unions, toengage in collective bargaining with their employerthrough representatives freely chosen by a majority ofemployees in an appropriate bargaining unit, to engage inother group activities for their mutual aid and protectionon the job, and to refrain from any or all of the aboveactivities.WE WILL NOT refuse to recognize and bargain collec-tively, on request, with IAM District Lodge No. 93, asthe exclusive bargaining reprsentative of:All full-time and regular part-time production em-ployees, including journeyman and apprentice ma-chinists and tool and die makers, specialists, produc-tion inspection employees, production workers,hand deburring employees, janitors and leadermen,employed by Respondent at its Santa Clara, Califor-nia, facility; excluding office clerical employees,draftmen, foundry employees, pattern shop employ-ees, professional employees, research employees,laboratory employees, time study employees, time-keepers, watchmen, mail employees, office janitors,blue print operators, engineers (including design,sales, mechanical, progress and industrial engineers),employees covered by collective bargaining agree-ments between the employer and labor organiza-tions other than District Lodge No. 93, guards, andsupervisors as defined in the Act.WE WILL NOT unilaterally change your wages, hours,or other terms and conditions of employment withoutgiving notice to IAM District Lodge No. 93, and provid-ing it with the opportunity to bargain concerning anysuch changes.WE WILL NOT in any other manner interfere with, re-strain, or coerce you in the exercise of your rights underSection 7 of the National Labor Relations Act.WE WILL reinstate all wages, hours, and other termsand conditions of employment contained in our laboragreement with IAM District Lodge No. 93, which ex-pired on March 31, 1983, until such time as a new agree-ment is negotiated or all parties have fully complied withtheir obligations under the law.WE WILL make restitution, with interest, to the em-ployees in the above unit for any wages and benefitswhich may have been lost by virtue of any unilateralchanges in the terms and working conditions of employ-ment which we made, as is required by the remedy or-dered by the National Labor Relations Board.WE WILL give notice to and bargain with IAM Dis-trict Lodge No. 93 before implementing any futurechanges in the wages, hours, and working conditions ofthe unit employees.ASSOCIATED MACHINE377